UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6598


WANDA SCOTT, a/k/a Wanda Ranae Scott Thomas,

                  Petitioner - Appellant,

             v.

STATE OF SOUTH CAROLINA,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.        William M. Catoe, Jr.,
Magistrate Judge. (6:08-cv-01684-GRA)


Submitted:    September 10, 2009        Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wanda Scott, Appellant Pro Se. James Anthony Mabry, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wanda Scott appeals the district court’s order denying

her motion for waiver of PACER fees.                  We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the   reasons   stated     by   the   district    court.      Scott    v.     South

Carolina,   No.    6:08-cv-01684-GRA        (D.S.C.   Mar.    18,    2009).      We

dispense    with    oral    argument     because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2